Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This office action is in response to communication filed 12/28/21. 

Response to Amendment
          The examiner acknowledges the amendment of claims 1,11,12, the addition of claims 21-24. 
Response to Arguments
Regarding applicant’s argument regarding the reader and transceiver separate from the remote control and the Paak system, Ghabra teaches the transceiver is implemented at the reader and the reader is separate from the portable access device (22) and the PAAK system, transceiver 50 transmit and receive BLE signal and provide the reader function of initiating and obtaining the handshaking information from cell phone, the Paak system 35 is separate from the transceiver as shown in fig, 2 (paragraph 035-036, 038).


Specification
The abstract of the disclosure is objected to because there are some extra characters at the bottom of the page of the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 1, 4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghabra et al. US Patent Application Publication 20200014099 in view of Hiscock US Patent Application Publication 20180299531.


Regarding claim 1, Ghabra teaches a reader comprising:

a transceiver configured to, during a current connection event, monitor notification messages transmitted from a portable access device to a phone-as-a-key (Paak) system of a vehicle, wherein the notification messages are transmitted to establish a communication link between the portable access device and the Paak system (paragraph 029-031); and

a control module configured to determine the angle of arrival of the notification messages from the phone device based on the phase of the received signal from the phone (paragraph 040-041,044).
Ghabra teaches the transceiver is implemented at the reader and the reader is separate from the portable access device (22) and the PAAK system (Fig. 2, transceiver 50 transmit and receive BLE signal and provide the reader function of initiating and obtaining the handshaking information from cell phone, the Paak system 35 is separate from the transceiver as shown in fig, 2, paragraph 035-036, 038);
Ghabra is not explicit in teaching performing an in-phase and quadrature phase capture of the notification messages based on a plurality of fields in one or more of the notification messages, wherein the plurality of fields includes a mobile de-whitened section including two or more series of consecutive bits, wherein the consecutive bits in each of the one or more series are all zeros or all ones. Hiscock et al. in an analogous art teaches measuring the angle of arrival by performing an in-phase and quadrature phase capture of the notification messages based on a plurality of fields in one or more of the notification 
It would have been obvious to one of ordinary skill in the art to modify the system of Ghabra at the time of the invention as disclosed by Hiscock because the system provide for the determination of the detection of the angle of arrival of a signal transmitted from the phone device to the vehicle and performing an in-phase and quadrature phase capture of the notification messages based on a plurality of fields in one or more of the notification messages, wherein the plurality of fields include a mobile de-whitened section including two or more series of consecutive bits, wherein the consecutive bits in each of the one or more series are all zeros or all ones represent an efficient and reliable means for determining the angle of arrival. 
Regarding claim 4, Ghabra teaches the angle-of-arrival is relative to at least one of the reader or a reference point on the vehicle (antenna assembly 60 on the vehicle provide the reference point, paragraph 044).
         Regarding claim 8, Ghabra teaches the transceiver does not perform antenna switching while the control module determines the angle-of-arrival of the notification messages (the antenna assembly detect angle of arrival but does not disclose switching of the antenna, paragraph 041-44).

. Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghabra et al. US Patent Application Publication 20200014099 in view of Hiscock US Patent Application Publication 20180299531 and further in view of Kainulainen et al. US Patent Application Publication 20110151781.
Regarding claims 7 and 9, Ghabra in view of Hiscock is silent on teaching the control module is configured to perform a cyclical redundancy check on the notification messages based on a pre-known de- whitened value. Kainulainen et al. in an analogous art teaches the control module is configured to perform a cyclical redundancy check on the notification messages based on a pre-known de- whitened 
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform a cyclical redundancy check on the notification messages based on a pre-known de- whitened value in Ghabra in view of Hiscock as disclosed by Kainulainen et al because such modification improve the reliability of the communication system by detecting and correcting errors.
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghabra et al. US Patent Application Publication 20200014099 in view of Kainulainen et al. US Patent Application Publication 20110151781.
Regarding claim 1 and 5, Ghabra teaches a reader comprising:

a transceiver configured to, during a current connection event, monitor notification messages transmitted from a portable access device to a phone-as-a-key (Paak) system of a vehicle, wherein the notification messages are transmitted to establish a communication link between the portable access device and the Paak system (paragraph 029-031); and

a control module configured to determine the angle of arrival of the notification messages from the phone device based on the phase of the received signal from the phone (paragraph 040-041,044).
Ghabra teaches the transceiver is implemented at the reader and the reader is separate from the portable access device (22) and the PAAK system (Fig. 2, transceiver 50 transmit and receive BLE signal and provide the reader function of initiating and obtaining the handshaking information from cell phone, the Paak system 35 is separate from the transceiver as shown in fig, 2, paragraph 035-036, 038);

Ghabra is not explicit in teaching performing an in-phase and quadrature phase capture of the notification messages based on a plurality of fields in one or more of the notification messages, wherein the plurality of fields include a mobile de-whitened section including two or more series of consecutive 
It would have been obvious to one of ordinary skill in the art to modify the system of Ghabra at the time of the invention as disclosed by Kainulainen because the system provide for the determination of the detection of the angle of arrival of a signal transmitted from the phone device to the vehicle and performing an in-phase and quadrature phase capture of the notification messages based on a plurality of fields in one or more of the notification messages, wherein the plurality of fields include a mobile de-whitened section including two or more series of consecutive bits, wherein the consecutive bits in each of the one or more series are all zeros or all ones represent an efficient and reliable means for determining the angle of arrival. 


         Claims 12-13, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghabra et al. US Patent Application Publication 20200014099 in view of Kainulainen et al. US Patent Application Publication 20110151781 and further in view of Lavoie US Patent Application Publication 20200257282.

Regarding claim 12-13, 15-16, Ghabra et al. teaches a phone-as-a-key (Paak) system comprising: 
 a transceiver configured to, during a current connection event, receive notification messages transmitted from a portable access device, wherein the notification messages are transmitted to establish a 
Ghabra teaches the transceiver is implemented at the reader and the reader is separate from the portable access device (22) and the PAAK system (Fig. 2, transceiver 50 transmit and receive BLE signal and provide the reader function of initiating and obtaining the handshaking information from cell phone, the Paak system 35 is separate from the transceiver as shown in fig, 2, paragraph 035-036, 038);

Ghabra teaches the transceiver is a Bluetooth, Wi-Fi, or UWB (paragraph 035) but is silent on teaching the messages include plurality of fields of each of the one or more notification messages include a mobile de-whitened section including two or more series of consecutive bits, and wherein the bits in each of the one or more series are all zeros or all ones. Kainulainen et al. in an analogous art teaches a Phone as a key system in which the notification messages include a plurality of fields (fig. 2, paragraph 0113). Kainulainen et al. teaches the plurality of fields of each of the one or more notification messages include a mobile de-whitened section including two or more series of consecutive bits (paragraph 05-06,036) and wherein the bits in each of the one or more series are all zeros or all ones (paragraph 021,061); and a PaaK module configured to remove the mobile de-whitened section from each of the one or more notification messages (paragraph 0154-0158). Kainulainen et al. teaches the reader performs antenna switching while determining the angle-of-arrival information in order to communicate with a single channel multi-antenna transmitter (paragraph 060). Kainulainen et al. teaches the control module performing a cyclical redundancy check on the notification messages and indicate results of the cyclical 
Ghabra in view of Kainulainen et al. is silent on teaching receiving the angle of arrival from a reader separate from the Paak system. Lavoie in an analogous art teaches receiving the angle of arrival from a reader separate from the Paak system (paragraph 037) further representing a rearrangement of parts for providing the same functions.

It would have been obvious to one of ordinary skill in the art to modify the system of Ghabra at the time of the invention as disclosed by Kainulainen in view of Lavoie because the system provide for the determination of the detection of the angle of arrival of a signal transmitted from the phone device to the vehicle and performing an in-phase and quadrature phase capture of the notification messages based on a plurality of fields in one or more of the notification messages, wherein the plurality of fields include a mobile de-whitened section including two or more series of consecutive bits, wherein the consecutive bits in each of the one or more series are all zeros or all ones represent an efficient and reliable means for determining the angle of arrival. 

          Regarding claim 14, Ghabra teaches the transceiver does not perform antenna switching while the control module determines the angle-of-arrival of the notification messages (the antenna assembly detect angle of arrival but does not disclose switching of the antenna, paragraph 041-44).




Allowable Subject Matter
s 2-3, 6, 10-11, and 17-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2-3, the prior art of record is silent on teaching the plurality of fields include an access address, a logical link identifier, a logical link header, a channel identifier, a generic attribute profile opcode, and an attribute handle.
Regarding claim 6, the prior art of record is silent on teaching the control module is configured to, while determining the angle-of-arrival of the notification messages, control the transceiver to switch between antennas at (i) a transmission start time of the one or more series of consecutive bits or (li) a transmission end time of the one or more series of consecutive bits.



Regarding claim 10, the prior art of record is silent on teaching the control module is configured to control the transceiver to perform antenna switching while determining the angle-of-arrival and while a characteristic is being transmitted from the portable access device to the Paak system.

       Regarding claim 11, the prior art of record is silent on teaching a first one of the notification messages does not include a mobile de-whitened section and other ones of the notification messages include mobile de-whitened sections; and
the control module is configured to determine a received signal strength indicator value based on the first one of the notification message and indicate the received signal strength indicator to the Paak system.



        Regarding claim 18, the prior art of record is silent on teaching a first one of the first notification messages is a status message and other ones of the first notification messages are empty protocol data unit messages; and the first one of the second notification messages is a status message and other ones of the second notification messages are mobile de-whitened messages.











Regarding claim 19, the prior art of record is silent on teaching the PaaK module is configured to indicate to the portable access device whether the portable access device is ahead or behind relative to a channel and connection event the portable access device is targeting.

Regarding claim 20 the prior art of record is silent on teaching the PaaK module is configured to determine (i) when the current connection event starts and stops, (ii) a channel hop sequence of the 

 Regarding claims 21-24, the prior art of record is silent on teaching each of the notification messages include a de-whitening section;

antenna switching occurs while the reader is receiving the notification messages;
and the angle-of-arrival information is determined based on the de-whitening sections
of the notification messages.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683